DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation 112(f)

1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1; “microphone configured to acquire a sound signal corresponding to a sound generated near the robot” 
Claim 1; “display configured to output a wake-up screen”
Claim 1; “a speaker configured to output a wake-up sound when the robot wakes up”
Claim 1; “processor configured to: recognize whether the acquired sound includes a voice of a person” 
Claim 2; “processor is configured to set the wake-up word recognition sensitivity to a first level when a person is recognized from the acquired image” 
Claim 3; “processor is configured to set the wake-up word recognition sensitivity to be higher than the first level when people equal to or larger than a reference number are recognized from the acquired image”
Claim 4; “processor is configured to set the wake-up word recognition sensitivity to a second level lower than the first level when no person is recognized from the acquired image”
Claim 5; “processor is configured to measure a sound volume based on the sound signal if no person is recognized from the acquired image, and set the wake-up word recognition sensitivity based on the measured sound volume”
Claim 6; “processor is configured to set the wake-up word recognition sensitivity to a second level lower than the first level when the measured sound volume is larger than a reference volume” 
Claim 7; “processor is configured to recognize whether the voice of a person is included in the sound based on a signal component having a frequency band corresponding to a voice of a person, in the sound signal”
Claim 8; “processor is configured to measure a sound volume based on the sound signal when it is recognized that the voice of a person is not included in the sound”
Claim 9; “an illumination sensor configured to measure an intensity of illumination”
Claim 9; “processor is configured to increase the set wake-up word recognition sensitivity when a sensing value of the illumination sensor is lower than a reference sensing value” 
Claim 10; “processor is configured to: recognize at least one of a syllable, a character, or a word spoken by the user from the voice data”
Claim 11; “processor is configured to: acquire a matching rate between at least one of the recognized syllable, character, or word and the wake-up word”
Claim 12; “processor is configured to recognize at least one of the syllable, character, or word from feature points extracted from the voice data through the learning model”
Claim 13; “processor is configured to control the output interface to output at least one of the wake-up screen or the wake-up sound as the robot wakes up when it is recognized that the voice data includes the wake-up word” 
Claim 14; “a communication interface configured to be connected to a server”
Claim 14; “processor is configured to: transmit the acquired sound signal to the server, transmit the acquired voice data to the server”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 1; Fig. 1, Microphone 124, Paragraph 009
Claim 1; Fig. 5, Display 152, Paragraphs 0009
Claim 1; Fig. 5, Sound Output Device 154, Paragraph 0009
Claim 1; Fig. 5, Processor 180, Paragraph 0009
Claim 2; Fig. 5, Processor 180, Paragraph 0010
Claim 3; Fig. 5, Processor 180, Paragraphs 0011
Claim 4; Fig. 5, Processor 180, Paragraph 0012
Claim 5; Fig. 5, Processor 180, Paragraph 0013
Claim 6; Fig. 5, Processor 180, Paragraph 0014
Claim 7; Fig. 5, Processor 180, Paragraphs 0015
Claim 8; Fig. 5, Processor 180, Paragraph 0016
Claim 9; Fig. 5, Illumination Sensor 146, Paragraph 0017
Claim 9; Fig. 5, Processor 180, Paragraph 0017
Claim 10; Fig. 5, Processor 180, Paragraphs 0018
Claim 11; Fig. 5, Processor 180, Paragraph 0019
Claim 12; Fig. 5, Processor 180, Paragraph 0020
Claim 13; Fig. 5, Processor 180, Paragraph 0021
Claim 14; Fig. 5, Communication Interface 110, Paragraphs 0022
Claim 14; Fig. 5, Processor 180, Paragraph 0022
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-8, 10-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoura et al. (US20060143017 A1 hereinafter, Sonura ‘017) in combination with Lee et al. (US 20170206900 A1 hereinafter, Lee ‘900).
Regarding claim 1; Sonura ‘017 discloses a robot (Fig. 1, Robot 400)
comprising: 
a microphone (Fig. 1, Microphone Array 430) configured to acquire a sound signal corresponding to a sound generated near the robot (i.e. The speech recognizing-unit 110 acquires a voice signal from the microphone array 430. Then, the speech recognizing unit 110 executes speech recognition of the acquired voice signal. More specifically, frequency analysis and pattern matching are performed for sounds picked up with the microphone array 430. Paragraph 0045)
a camera (Fig. 1, Cameras 411 & 412); 
a processor (Fig. 1, Processing Apparatus 100)
configured to: 
recognize whether the acquired sound includes a voice of a person (i.e. The interactive robot 400 recognizes the content of an instruction by speech recognition when a human being produces voices for the content of the instruction. Paragraph 0034);
activate the camera when the sound includes a voice of a person (i.e. The speech recognizing unit 110 acquires the communication starting key word "Hey, Robot" after speech recognition (Yes at step S100) as shown in Fig. 8. The sound-source-direction estimating unit 120 estimates the direction of a sound source (step S102). Then, the movement directing unit 124 rotates the interactive robot 400 to turn the main body of the interactive robot 400 in the direction of the sound source (step S104). The interactive robot 400 is provided with a plurality of voice microphones and it is preferable, considering that the CCD cameras 411 and 412 catch images of a person, to change the directions of the CCD cameras 411 and 412 in such a way that the cameras 411 and 412 are turned in the direction of the sound source. Paragraphs 0072-0074);
recognize whether a person is present in an image acquired by the activated camera (i.e. The interactive robot 400 is provided with a plurality of voice microphones and it is preferable, considering that the CCD cameras 411 and 412 catch images of a person, to change the directions of the CCD cameras 411 and 412 in such a way that the cameras 411 and 412 are turned in the direction of the sound source. Paragraphs 0072-0074);  
set a wake-up word recognition sensitivity based on a recognition result as to whether a person is present (i.e. The robot 400 executes speech recognition when a person addresses voices to the robot 400. The speech recognizing unit 110 holds, for example, a word, "Hey, Robot," as the communication starting key word. Thereafter, the instruction-voice DB 102 waits for the voice signal corresponding to the communication starting key word to be picked up with the microphone array 430. When the microphone array 430 picks up the communication starting key word, the speech recognizing unit 110 obtains the communication starting key word of "Hey Robot" as speech recognition result. The direction of the sound source is estimated, based on detection results of voice microphones in the microphone array 430 for a voice signal "Hey, Robot." Paragraphs 0067-0080);
and recognize whether a wake-up word is included voice data of a user acquired through the microphone based on the set wake-up word recognition sensitivity (i.e. The speech recognizing unit 110 holds, for example, a word, "Hey, Robot," as the communication starting key word. Thereafter, the instruction-voice DB 102 waits for the voice signal corresponding to the communication starting key word to be picked up with the microphone array 430. When the microphone array 430 picks up the communication starting key word, the speech recognizing unit 110 obtains the communication starting key word of "Hey Robot" as speech recognition result. Thereby, speech recognition processing is started Paragraph 0069-0070).
Sonura ‘017 does not expressly disclose the limitations as expressed below.
Lee ‘900 discloses an output interface (i.e. Fig. 10, Output Interface 1050) 
including at least one of a display (Fig. 4, Display 430 or Fig. 10, Display 1060) 
configured to output a wake-up screen (i.e. The electronic device may provide an indication to a plurality of users who make wakeup signals or commands from various directions by outputting an indication in directions in which the users made the wakeup signals or commands. Paragraph 0092) 
or a speaker configured to output a wake-up sound when the robot wakes up (i.e. The display unit 430 may output an indication that indicates a state of progress of a sound command (or a wakeup signal) and a voice recognition (or a command). Paragraph 0076)  
Sonura ‘017 and Lee ‘900 are combinable because they are from same field of endeavor of speech systems (Lee ‘900 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Sonura ‘017 by adding the limitations as taught by Lee ‘900. The motivation for doing so would have been advantageous to better process voice commands in an electronic device made by a plurality of users. Therefore, it would have been obvious to combine Sonura ‘017 with Lee ‘900 to obtain the invention as specified.

Regarding claim 2; Sonura ‘017 discloses wherein the processor is configured to set the wake-up word recognition sensitivity to a first level when a person is recognized from the acquired image (i.e. The interactive robot 400 operates an engine for speech recognition at any time. Though the engine executing another operation when the robot 400 is not communicating with a person, the robot 400 executes speech recognition when a person addresses voices to the robot 400. Paragraph 0067-0080).

Regarding claim 3; Sonura ‘017 discloses wherein the processor is configured to set the wake-up word recognition sensitivity to be higher than the first level when people equal to or larger than a reference number are recognized from the acquired image (i.e. The CCD cameras 411 and 412 catch images of a person, to change the directions of the CCD cameras 411 and 412 in such a way that the cameras 411 and 412 are turned in the direction of the sound source. When the instruction-voice DB 102 acquires the voice signal (Yes at step S110), the signal-to-noise ratio calculating unit 130 acquires the voice signal corresponding to the voices "Hey, Robot," and calculates the signal-to-noise ratio of the above voice signal (step S112). When the signal-to-noise ratio is equal to or larger than the threshold at step S114 (YES at step S114), the processing proceeds to step S120. When the signal strength is equal to or larger than the saturation strength (YES at step S120), the saturation evaluating unit 142 acquires a currently-set amplification gain from the amplification-gain acquiring unit 140 (step S122). Thus, the signal strength can be reduced to a value equal to or smaller than the saturation strength by reducing the amplification gain. Paragraphs 0074-0091).

Regarding claim 4; Sonura ‘017 discloses wherein the processor is configured to set the wake-up word recognition sensitivity to a second level lower than the first level when no person is recognized from the acquired image (i.e. When the currently-set amplification gain is the lower limit of the settable amplification gain (YES at step S124), the saturation evaluating unit 142 sends an output direction to the movement directing unit 124 in order to move the interactive robot 400 in the opposite direction to that of the sound source (step S128). When the movement directing unit 124 acquires the output direction, the movement directing unit 124 outputs a movement direction for moving in the opposite direction to that of the sound source, that is, in a direction for moving the robot away from the sound source, to the driving mechanism. Subsequently, when the driving mechanism acquires the movement direction, the driving mechanism drives the wheels 451 and 452 for moving. Thereby, the interactive robot 400 actually moves in the direction for moving the robot away from the sound source. Then, the processing returns to step S110, and input of the subsequent voice signal is waited for again. Paragraphs 0074-0091).

Regarding claim 5; Sonura ‘017 discloses wherein the processor is configured to measure a sound volume based on the sound signal if no person is recognized from the acquired image, and set the wake-up word recognition sensitivity based on the measured sound volume (i.e. When the instruction-voice DB 102 acquires the voice signal (Yes at step S110), the signal-to-noise ratio calculating unit 130 acquires the voice signal corresponding to the voices "Hey, Robot," and calculates the signal-to-noise ratio of the above voice signal (step S112). Subsequently, the signal-strength evaluating unit 132 compares the signal-to-noise ratio calculated in the signal-to-noise ratio calculating unit 130, and the predetermined threshold. When the signal-to-noise ratio is smaller than the threshold (No at step S114), the signal-strength evaluating unit 132 sends an output direction to the movement directing unit 124 in order to move the interactive robot 400 in the direction of the sound source. Paragraphs 0076-0077).

Regarding claim 6; Sonura ‘017 discloses wherein the processor is configured to set the wake-up word recognition sensitivity to a second level lower than the first level when the measured sound volume is larger than a reference volume, and set the wake-up word recognition sensitivity to a third level higher than the first level when the measured sound volume is smaller than the reference volume (i.e. When the currently-set amplification gain is the lower limit of the settable amplification gain (YES at step S124), the saturation evaluating unit 142 sends an output direction to the movement directing unit 124 in order to move the interactive robot 400 in the opposite direction to that of the sound source (step S128). When the movement directing unit 124 acquires the output direction, the movement directing unit 124 outputs a movement direction for moving in the opposite direction to that of the sound source, that is, in a direction for moving the robot away from the sound source, to the driving mechanism. Subsequently, when the driving mechanism acquires the movement direction, the driving mechanism drives the wheels 451 and 452 for moving. Thereby, the interactive robot 400 actually moves in the direction for moving the robot away from the sound source. Then, the processing returns to step S110, and input of the subsequent voice signal is waited for again. Paragraphs 0074-0091).

Regarding claim 7; Sonura ‘017 discloses wherein the processor is configured to recognize whether the voice of a person is included in the sound based on a signal component having a frequency band corresponding to a voice of a person, in the sound signal (i.e. The speech recognizing-unit 110 acquires a voice signal from the microphone array 430. Then, the speech recognizing unit 110 executes speech recognition of the acquired voice signal. More specifically, frequency analysis and pattern matching are performed for sounds picked up with the microphone array 430. Speech recognition is executed by pattern matching of the voice pattern of instruction voices, which are stored in the instruction-voice DB 102, with the voice pattern of a misrecognition-notification voices, which are stored in the misrecognition-notification voice DB 104. Paragraph 0045).

Regarding claim 8; Sonura ‘017 discloses wherein the processor is configured to measure a sound volume based on the sound signal when it is recognized that the voice of a person is not included in the sound, and set the wake-up word recognition sensitivity to be lower as the measured sound volume is larger (i.e. Paragraphs when the instruction-voice DB 102 acquires the voice signal (Yes at step S110), the signal-to-noise ratio calculating unit 130 acquires the voice signal corresponding to the voices "Hey, Robot," and calculates the signal-to-noise ratio of the above voice signal (step S112). Subsequently, the signal-strength evaluating unit 132 compares the signal-to-noise ratio calculated in the signal-to-noise ratio calculating unit 130, and the predetermined threshold. When the signal-to-noise ratio is smaller than the threshold (No at step S114), the signal-strength evaluating unit 132 sends an output direction to the movement directing unit 124 in order to move the interactive robot 400 in the direction of the sound source. Paragraphs 0076-0077).
Regarding claim 10; Sonura ‘017 discloses wherein the processor is configured to: recognize at least one of a syllable, a character, or a word spoken by the user from the voice data (i.e. The speech recognizing unit 110 holds, for example, a word, "Hey, Robot," as the communication starting key word. Paragraph 0069 ) 
compare at least one of the recognized syllable, character, or word with the wake-up word (i.e. The speech recognizing-unit 110 acquires a voice signal from the microphone array 430. Then, the speech recognizing unit 110 executes speech recognition of the acquired voice signal. More specifically, frequency analysis and pattern matching are performed for sounds picked up with the microphone array 430. The signal strength evaluating unit 132 sends a recognition-starting direction to the speech recognizing unit 110. It is decided according to the comparison result which of the above directions should be sent. Paragraphs 0045 & 0057);
and recognize whether the wake-up word is included from the voice data based on a comparison result and the wake-up word recognition sensitivity (i.e. The speech recognizing unit 110 holds, for example, a word, "Hey, Robot," as the communication starting key word. Thereafter, the instruction-voice DB 102 waits for the voice signal corresponding to the communication starting key word to be picked up with the microphone array 430. When the microphone array 430 picks up the communication starting key word, the speech recognizing unit 110 obtains the communication starting key word of "Hey Robot" as speech recognition result. Paragraphs 0057 & 0069-0070)

Regarding claim 11; Sonura ‘017 discloses wherein the processor is configured to: acquire a matching rate between at least one of the recognized syllable, character, or word and the wake-up word (i.e. Frequency analysis and pattern matching are performed for sounds picked up with the microphone array 430. Speech recognition is executed by pattern matching of the voice pattern of instruction voices, which are stored in the instruction-voice DB 102, with the voice pattern of a misrecognition-notification voices, which are stored in the misrecognition-notification voice DB 104. Paragraphs 0045 & 0099);
and recognize that the voice data includes the wake-up word when the acquired matching rate is higher than a reference matching rate of the current set wake-up word recognition sensitivity (i.e. When the analog-to-digital signal is not saturated and the signal strength is equal to or larger than the threshold, the speech recognizing unit 110 performs speech recognition as shown in FIG. 14 (step S130). The content of voices is recognized, using, for example, the pattern matching technique. Paragraph 0099).
Regarding claim 12; Sonura ‘017 discloses a memory (Fig. 2, Instruction-voice DB 102) including a learning model (Fig. 2, Misrecognition-Notification Voice DB 104) trained based on machine learning (i.e. The instruction-voice DB 102 stores voice patterns which are corresponding to the contents of instructions, wherein the instructions can be executed by the processing apparatus 100. Paragraph 0042)
and wherein the processor is configured to recognize at least one of the syllable, character, or word from feature points extracted from the voice data through the learning model (i.e. The misrecognition-notification voices are not limited to predetermined voices, that is, words or phrases, it is preferable that the voices are phrases other than those which are frequently used for communication with the interactive robot 400. When, for example, phrases frequently used are used for the misrecognition-notification voices, there are easily caused cases in which the misrecognition notification phrase is included in the content of an instruction. Paragraphs 0043-0044)

Regarding claim 13; Sonura ‘017 does not expressly disclose the limitations as expressed below.
Lee ‘900 discloses wherein the processor is configured to control the output interface to output at least one of the wake-up screen or the wake-up sound as the robot wakes up when it is recognized that the voice data includes the wake-up word (i.e. The display unit 430 may output an indication that indicates a state of progress of a sound command (or a wakeup signal) and a voice recognition (or a command). Paragraph 0076).
Sonura ‘017 and Lee ‘900 are combinable because they are from same field of endeavor of speech systems (Lee ‘900 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Sonura ‘017 by adding the limitations as taught by Lee ‘900. The motivation for doing so would have been advantageous to better process voice commands in an electronic device made by a plurality of users. Therefore, it would have been obvious to combine Sonura ‘017 with Lee ‘900 to obtain the invention as specified.

Regarding claim 14; Lee ‘900 discloses a communication interface (Fig. 10, Communication Interface 1070) configured to be connected to a server (Fig. 10, Server 1006 i.e. Referring to Fig. 10, the electronic device 1001, 1002, 1004 or the server 1006 may be connected to each other through a network 1062 or a short range communication 1064. Paragraph 0156), 
wherein the processor (Fig. 10, Processor 1020) is configured to: transmit the acquired sound signal to the server, transmit the acquired voice data to the server (i.e. All or some of the operations executed by the electronic device 1001 may be executed by the electronic devices 1002 and 1004 or the servers 1006. When the electronic device 1001 executes some functions or services automatically or upon request, it may request at least some functions associated with the functions or services from the electronic devices 1001 and 1002 or the server 1004, in place of or in addition to directly executing the functions or services. The electronic device 1002 or 1004 or the server 1006 may execute a requested function or an additional function, and may transfer the result to the electronic device 1001. The electronic device 1001 may process the received result directly or additionally, and may provide a requested function or service. To this end, for example, the cloud computing, distributed computing, or client-server computing technologies may be used. Paragraph 0170), 
receive a wake-up control signal based on the recognition result of the voice data from the server (i.e. The processor is configured to control the head to face a first direction in response to a first wakeup signal received from the first direction, if a second wakeup signal is received from a second direction while a first command received from the first direction is processed. Paragraph 0008), 
and control the output interface based on the received wake-up control signal (i.e. The display unit 430 may output an indication that indicates a state of progress of a sound command (or a wakeup signal) and a voice recognition (or a command). Paragraph 0076).

Regarding claims 15 & 20; Claims 15 & 20 contains substantially the same subject matter as claim 1. Therefore, claims 15 & 20 are rejected on the same grounds as claim 1. However, claim 20 further discloses a server. Lee ‘900 discloses a server (Fig. 10, Server 1006).

Regarding claim 16; Sonura ‘017 discloses wherein the setting of the wake-up word recognition sensitivity comprises setting the wake-up word recognition sensitivity when a person is recognized from the acquired image to be higher than the wake-up word recognition sensitivity when no person is recognized (i.e. When the currently-set amplification gain is the lower limit of the settable amplification gain (YES at step S124), the saturation evaluating unit 142 sends an output direction to the movement directing unit 124 in order to move the interactive robot 400 in the opposite direction to that of the sound source (step S128). When the movement directing unit 124 acquires the output direction, the movement directing unit 124 outputs a movement direction for moving in the opposite direction to that of the sound source, that is, in a direction for moving the robot away from the sound source, to the driving mechanism. Subsequently, when the driving mechanism acquires the movement direction, the driving mechanism drives the wheels 451 and 452 for moving. Thereby, the interactive robot 400 actually moves in the direction for moving the robot away from the sound source. Then, the processing returns to step S110, and input of the subsequent voice signal is waited for again. Paragraphs 0074-0091)

Regarding claim 17; Sonura ‘017 discloses wherein the setting of the wake-up word recognition sensitivity comprises: measuring a sound volume based on the sound signal when no person is recognized from the acquired image; and setting the wake-up word recognition sensitivity based on the measured sound volume (i.e. When the instruction-voice DB 102 acquires the voice signal (Yes at step S110), the signal-to-noise ratio calculating unit 130 acquires the voice signal corresponding to the voices "Hey, Robot," and calculates the signal-to-noise ratio of the above voice signal (step S112). Subsequently, the signal-strength evaluating unit 132 compares the signal-to-noise ratio calculated in the signal-to-noise ratio calculating unit 130, and the predetermined threshold. When the signal-to-noise ratio is smaller than the threshold (No at step S114), the signal-strength evaluating unit 132 sends an output direction to the movement directing unit 124 in order to move the interactive robot 400 in the direction of the sound source. Paragraphs 0076-0077).

Regarding claim 18; Sonura ‘017 discloses wherein the setting of the wake-up word recognition sensitivity based on the measured sound volume comprises: setting a wake-up word recognition sensitivity lower than the wake-up word recognition sensitivity of the case where a person is recognized when the sound volume is greater than a reference volume;  and setting a wake-up word recognition sensitivity higher than the wake-up word recognition sensitivity of the case where a person is recognized when the sound volume is smaller than the reference volume (i.e. When the currently-set amplification gain is the lower limit of the settable amplification gain (YES at step S124), the saturation evaluating unit 142 sends an output direction to the movement directing unit 124 in order to move the interactive robot 400 in the opposite direction to that of the sound source (step S128). When the movement directing unit 124 acquires the output direction, the movement directing unit 124 outputs a movement direction for moving in the opposite direction to that of the sound source, that is, in a direction for moving the robot away from the sound source, to the driving mechanism. Subsequently, when the driving mechanism acquires the movement direction, the driving mechanism drives the wheels 451 and 452 for moving. Thereby, the interactive robot 400 actually moves in the direction for moving the robot away from the sound source. Then, the processing returns to step S110, and input of the subsequent voice signal is waited for again. Paragraphs 0074-0091).


Allowable Subject Matter
Claim 9 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiners Statement of Reasons for Allowance
The cited reference (Sonura ‘017) teaches wherein an electronic robot device is provided which includes a body, a rotatable head physically connected with the body, a plurality of microphones arranged in the body or the head, a processor electrically connected with the plurality of microphones and a memory electrically connected with the processor, wherein the processor is configured to control the head to face a first direction in response to a first wakeup signal received from the first direction, if a second wakeup signal is received from a second direction while a first command received from the first direction is processed, store information on the second direction in the memory, if the first command is completely processed, control the head to face the second direction, and process a second command received from the second direction.
The cited reference (Lee ‘900) teaches wherein an interactive robot capable of speech recognition includes a sound-source-direction estimating unit that estimates a direction of a sound source for target voices which are required to undergo speech recognition; a moving unit that moves the interactive robot in the sound-source direction; a target-voice acquiring unit that acquires the target voices at a position after moving; and a speech recognizing unit that performs speech recognition of the target voices.
The cited references fail to disclose an illumination sensor configured to measure an intensity of illumination, wherein the processor is configured to increase the set wake-up word recognition sensitivity when a sensing value of the illumination sensor is lower than a reference sensing value, and decrease the set wake-up word recognition sensitivity when the sensing value of the illumination sensor is higher than the reference sensing value; wherein the setting of the wake-up word recognition sensitivity further comprises: increasing or decreasing the set wake-up word recognition sensitivity based on a sensing value measured through an illumination sensor of the robot. As a result, and for these reasons, Examiner indicates Claims 9 & 19 as allowable subject matter. 




Relevant Prior Art References Not Relied Upon
1.	Wang et al. (US 20190198018 A1) - Disclosed are a voice control system, a method for selecting options and a smart robot using the same. The method includes: detecting whether there is any first command sentence in a voice signal; determining a set of the voice options corresponding to the first command sentence; sequentially playing each voice option of the set of voice options, wherein there is a predetermined time interval between every two voice options; within the predetermined time interval, detecting whether there is a response sentence in the voice signal; determining whether the response sentence matches with one of the voice options when there is the response sentence in the voice signal; and if the response sentence matches with one of the voice options, outputting the task content corresponding to the voice option and then making the voice control system enter a sleep mode.

2.	Cai et al. (US 20160343376 A1) - The invention discloses a voice recognition system for a robot system, wherein comprising: a microphone, configured to real-timely receive a voice signal; a local voice activation detector, configured to detect the voice signal and output it; a local voice recognition module, configured to receive and identify the human voice signal output from the local voice activation detector and output it; a local voice coding module, configured to code the human voice signal and to output it; a remote voice decoding module, configured to receive and decode the output of the voice signal coded by the local voice coding module and output it; a remote voice recognition module and a remote language processing module, wherein the remote voice recognition module receives and transforms the decoded human voice signal output by the remote voice decoding module, and transmits them to the remote language processing module. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677

/MARCUS T RILEY/Primary Examiner, Art Unit 2677